Exhibit 10.7


SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
[NEW AGREEMENTS AFTER 1-1-02]

        This Supplemental Retirement Plan (“SRP”) Agreement is made this ______
day of ____________, 2003, by and between [insert name] (the “Officer”) and
Alliant Energy Corporation (the “Company”).


W I T N E S S E T H:

        WHEREAS, Alliant Energy wishes to provide supplemental retirement
benefits to a select group of senior executive personnel, including the Officer,
to ensure the overall effectiveness of the Company’s executive compensation
program and that the Company will be able to attract, retain, and motivate
qualified senior executive personnel;

        WHEREAS, the Company and the Officer may have heretofore entered into
one or more agreements (the “Prior Agreements”) providing supplemental
retirement, deferred compensation or similar benefits, which Prior Agreements
are identified in Appendix A hereto; and

        WHEREAS, the Company and the Officer wish to enter into this Agreement,
which shall amend, restate, supersede and replace any Prior Agreements;

        NOW, THEREFORE, the parties agree as follows:


ARTICLE I
SCOPE OF AGREEMENT

        1.1 Effect on Prior Agreements. This Agreement shall supersede and
replace the Prior Agreements, effective as of the date of this Agreement, and
the parties shall thereafter have no further rights or obligations under the
Prior Agreements.

        1.2 Effect on Change of Control Agreements. If the Officer is a party to
an agreement which is binding on the Company and which takes effect in the event
of a change in control, such agreement shall supersede and control over the
provisions of this Agreement in the event of any conflict between the two.

        1.3 No Contract of Employment. This Agreement does not constitute an
employment agreement between the Officer and the Company. Nothing in this
Agreement shall affect the Company’s right to terminate the Officer’s employment
or position as an officer at any time, with or without cause.

        1.4 Effect on Other Benefits. Nothing in this Agreement shall modify,
impair or otherwise affect the rights of the Officer to participate in or
receive benefits under any other employee benefit plan of the Company, it being
understood that the rights of the Officer to participate in or receive benefits
under any such plan shall be determined in accordance with the provisions of
such plan and shall not be affected by the provisions of this Agreement.


ARTICLE II
DEFINITIONS

        2.1 Beneficiary means the beneficiary or beneficiaries designated in
writing by the Office on the form provided in Appendix B or, in default of such
designation or the failure of the designated beneficiaries to survive the
Officer, the Officer’s estate.

        2.2 Board of Directors means the Board of Directors of Alliant Energy
Corporation or any committee of the Board which is designated by the Board of
Directors, or permitted by the Bylaws of the Alliant Energy Corporation, to act
on behalf of the Board of Directors.

        2.3 Continuous Employment means the Officer’s last continuous period of
employment with the Company immediately preceding the Officer’s retirement. If
the Officer has been continuously employed by the Company since the merger of
IES Industries Inc., WPL Holdings, Inc. and Interstate Power Company, the
Officer’s Continuous Employment shall also include his or her last continuous
period of employment with IES Industries Inc., WPL Holdings, Inc. or Interstate
Power Company, immediately preceding the date of such merger. If the Officer’s
Supplemental Benefit is computed by using a Prior Employer Benefit as set forth
in Paragraph 3.1, part or all of the Officer’s service with such prior
employer(s) shall be treated as Continuous Employment as determined by the Board
of Directors.

        2.4 Continuous SRP Employment means the Officer’s Continuous Employment
disregarding any period prior to the date of this Agreement or, if applicable,
the earliest date of any Prior Agreement.

        2.5 Dependent Child or Children means any child of the Officer who, on
the date of any payment under this Agreement, is 18 years of age or under, is 24
years of age or under and is a “student” as defined in Section 151(c)(4) of the
Internal Revenue Code, or is a “substantially handicapped person.” The term
“child” includes any naturally born or legally adopted child; provided, in the
case of an adopted child, that the adoption became final prior to such child’s
18th birthday. The term “substantially handicapped person” includes any person
who has a “physical or mental impairment which substantially limits one or more
major life activities,” as those terms are defined in 29 C.F.R. Section 32.3.

        2.6 Disabled means the Officer has satisfied (and continues to satisfy)
the requirements for receiving disability benefits under the terms of the
Company’s long-term disability plan.

        2.7 Earnings means the Officer’s base salary, bonus and/or annual
incentive pay for personal services rendered to the Company. The Officer’s base
salary shall be treated as Earnings in the period in which it would have been
payable, regardless of any deferral elections. The Officer’s bonus and/or annual
incentive pay shall be treated as Earnings in the calendar year in which it is
earned, regardless of when it is paid.

        2.8 Final Average Earnings means the Officer’s average monthly Earnings
for the three consecutive calendar years out of the Officer’s last ten calendar
years of employment with the Company that yields the highest average.

        2.9 Internal Revenue Code means the Internal Revenue Code of 1986, as
amended.

        2.10 Normal Retirement Date means the later of the Officer’s 62nd
birthday or the date on which the Officer completes ten years of Continuous
Employment.

        2.11 Pension Plan means any defined benefit pension plan of the Company
or its subsidiaries which is qualified under Section 401(a) of the Internal
Revenue Code and from which the Officer is entitled to a benefit. Pension Plan
also means the nonqualified Alliant Energy Excess Retirement Plan from which the
Officer may be entitled to a benefit.

        2.12 Prior Employer Benefit means, as determined by the Board of
Directors, part or all of the monthly amounts payable to the Officer or the
Officer’s Surviving Spouse from any of the Officer’s prior employers’ qualified
or non-qualified defined benefit pension or similar type of plans, which are
attributable to the prior employers’ contributions to such plans.

        2.13 Supplemental Benefit means the benefit described in Paragraph 3.1
and payable to the Officer pursuant to Articles III, IV or V.

        2.14 Surviving Spouse means the individual, if any, who is legally
married to the Officer at the time of the Officer’s death.


ARTICLE III
NORMAL RETIREMENT BENEFIT

      3.1 Supplemental Benefit.

    (a)        Subject to the following provisions of this Article III, if the
Officer has five or more years of Continuous SRP Employment, remains a full-time
employee, and remains a Company officer until his or her Normal Retirement Date,
the Officer shall receive a Supplemental Benefit equal to 50% of the Officer’s
Final Average Earnings, reduced by the sum of:

    (i)        the monthly benefit payable to the Officer from the qualified
Pension Plan;


         plus

    (ii)        the monthly benefit payable to the Officer from the nonqualified
Pension Plan;


         plus

    (iii)        the monthly amount of the Officer’s Prior Employer Benefit.


The Supplemental Benefit shall be paid in (A) equal monthly installments,
commencing on the first day of the month following the Officer’s retirement from
the Company as both an officer and an employee and ending when 216 monthly
payments have been made to the Officer, (B) a single lump sum, or (C) an annual
installment option with installment payments for up to a maximum of ten years.
The Officer must indicate the desired form of payment by submitting a
distribution election form to the Company at least 12 months before his or her
retirement date (the most recent election on file 12 months prior to the
retirement date being the “Valid Election”). If no Valid Election is on file,
the default election is the monthly installment option described in (A) above.

If the Officer elects an annual installment option as described in (C) above,
the lump sum value determined under (B) above will be the initial account used
to determine annual installment payments. This initial account will be credited
interest in accordance with the Alliant Energy Key Employee Deferred
Compensation Plan’s (“KEDCP”) Interest Account crediting rates and
administrative procedures. The lump sum payment or the first annual installment
payment shall be made within 60 days after the Officer’s retirement or within 60
days after the last day of the calendar year in which the Officer retires, as
elected by the Officer in the Valid Election. Each annual installment after the
first shall be paid within 31 days after the last day of the calendar year in
which the previous installment was paid.

    (b)        For the purposes of Subparagraph (a), the amount of the Officer’s
monthly benefit from the Pension Plan shall be determined as follows:

    (i)        If the Officer receives a joint and survivor annuity from the
Pension Plan and the Officer’s Surviving Spouse is the joint annuitant, the
Officer’s monthly benefit from the Pension Plan shall be the monthly amount
payable to the Officer under such joint and survivor annuity.


    (ii)        If the Officer receives a single life annuity from the Pension
Plan, the Officer’s monthly benefit from the Pension Plan shall be the monthly
amount payable to the Officer under such single life annuity.


    (iii)        If the Officer receives any other form of payment from the
Pension Plan, such other form of payment shall be converted to an actuarially
equivalent single life annuity, using the actuarial assumptions then in use for
such purpose under the Pension Plan, and the Officer’s monthly benefit from the
Pension Plan shall be the monthly amount that would be payable to the Officer
under such single life annuity.


    (iv)        If a portion of the Officer’s benefits under the Pension Plan
has been awarded to an Alternate Payee pursuant to a qualified domestic
relations order, as defined in Section 414(p) of the Internal Revenue Code, the
Officer’s monthly benefit from the Pension Plan shall be deemed to be the amount
that would have been payable to the Officer if no such order had been entered.


    (v)        The Officer’s monthly benefit from the Pension Plan shall be
determined as though it had commenced on the same date as the Officer’s
Supplemental Benefit, regardless of when the Officer’s Pension Plan benefit
actually commences.


    (vi)        Any increase in the monthly amount of the Officer’s Pension Plan
benefit adopted after the initial calculation of benefits hereunder shall
correspondingly reduce the monthly amount of the Officer’s Supplemental Benefit
pursuant to Paragraph 3.1(a)(A) unless the Board of Directors provides by
resolution that the Supplemental Benefit shall not be so reduced. No adjustments
shall be made to the lump sum benefit or the installment benefits pursuant to
Paragraph 3.1(a)(B) or (C).


    (c)        For the purposes of Subparagraph (a), the monthly amount of the
Officer’s Prior Employer Benefit shall be determined, and shall be included in
the computation of the Supplemental Benefit, in the sole and absolute discretion
of the Board of Directors.

    (d)        The lump sum payment amount provided under Paragraph 3.1(a) shall
be determined by converting the monthly installment benefit described in
Paragraph 3.1(a) into an actuarially equivalent lump-sum value, using the SRP
lump-sum discount rate, which will be based on the lessor of (i) the 12-month
average of 10-year Treasury Yields (meaning Federal Reserve U.S. Treasury
ten-year actively traded securities) in effect as of the beginning of the
calendar year in which the lump sum benefit is paid or (ii) the FAS interest
rate in effect as of the beginning of the calendar year in which the lump sum
benefit is paid. The Board of Directors, however, reserves the right to modify
the discount rate for eligible executives at its discretion, provided that the
Board shall give 12 months’ notice before increasing the discount rate (thereby
giving Officers the opportunity to make new distribution elections should they
so choose). The mortality table shall be the same table as then in use for
determining lump sums under the Alliant Energy Cash Balance Pension Plan.

      3.2 Officer’s Death After Retirement.

    (a)        If the Officer dies after receiving at least 144 monthly
Supplemental Benefit payments pursuant to Paragraph 3.1(a)(A), the Officer’s
Supplemental Benefit shall terminate upon the Officer’s death (with the full
monthly payment being made for the month in which such death occurs), and the
Company shall have no further obligation to make any payments under this
Agreement.

    (b)        If the Officer dies after the commencement of Supplemental
Benefit payments pursuant to Paragraph 3.1(a)(A) but prior to receiving 144
monthly payments, the Officer’s Surviving Spouse (if any) shall continue to
receive the amount of the monthly payments paid to the Officer for the month
prior to death until the date on which the Officer and such Surviving Spouse
have received a total of 144 monthly payments. If both the Officer and the
Officer’s Surviving Spouse die before they have received a total of 144 monthly
payments, the amount of the monthly payments paid to the Officer for the month
prior to death shall continue to be paid to the Officer’s Dependent Children
until a total of 144 monthly Supplemental Benefit payments have been made to the
Officer, the Officer’s Surviving Spouse, and the Officer’s Dependent Children.
If a payment to Dependent Children is due on a date when there is more than one
Dependent Child, such payment shall be equally divided among those persons who
qualify as Dependent Children on the date the payment is due. Payments under
this Paragraph 3.2(b) shall be made only to the Officer’s Surviving Spouse and
Dependent Children. If the Officer is deceased and there are no individuals who
qualify as the Officer’s Surviving Spouse or Dependent Children on the date a
payment is due, the Company shall have no further obligation to make payments.

    (c)        If the Officer dies after the commencement of Supplemental
Benefit payments pursuant to Paragraph 3.1(a)(C) but prior to receiving the
elected number of installment payments, the Officer’s Beneficiary shall continue
to receive the unpaid installment payments which the Officer would have received
if the Officer had not died.

    (d)        If the Officer retires from the Company eligible for a
Supplemental Benefit pursuant to Paragraph 3.1 but dies prior to the
commencement of such benefits, the benefits shall be paid in the form that would
have been applicable for the Officer pursuant to Paragraph 3.2(b) if monthly
installments under Paragraph 3.1(a)(A), pursuant to Paragraph 3.2(c) if annual
installments under Paragraph 3.1(a)(C), or to the Beneficiary if a lump sum
under Paragraph 3.1(a)(B).


ARTICLE IV
EARLY RETIREMENT BENEFIT

        4.1 Supplemental Benefit. If the Officer retires at or after age 55 but
prior to his or her Normal Retirement Date with ten or more years of Continuous
Employment, and five or more years of Continuous SRP Employment, the Officer
shall receive the Supplemental Benefit described in Article III commencing on
the first day of the month following the Officer’s retirement from the Company
as both an officer and an employee. If the Officer’s Supplemental Benefit begins
prior to age 62, the monthly amount shall be reduced by five-twelfths of one
percent (.4167%) for each month by which the date on which the Officer retires
precedes his or her Normal Retirement Date. The reduction factors will be
applied to the Officer’s Supplemental Benefit prior to any offsets described in
Paragraphs 3.1(a)(i), 3.1(a)(ii) and 3.1(a)(iii).

        4.2 Payment of Benefit. The amount payable under this Article IV shall
be calculated and paid in the same manner, and shall be subject to the same
conditions and limitations, as the benefit described in Article III.


ARTICLE V
DISABILITY BENEFIT

        5.1 Supplemental Benefit. If the Officer becomes Disabled prior to his
or her termination of employment with the Company, has five or more years of
Continuous SRP Employment and continues to be Disabled until he or she would
have been entitled to a Supplemental Benefit under Articles III or IV, the
Officer shall be eligible to receive a Supplemental Benefit commencing on the
first day of the month following the date on which the Officer ceases to be
entitled to disability benefits under the Company’s long-term disability plan,
(such date hereinafter referred to as the “Cessation Date”). The amount payable
under this Article V shall be calculated and paid in the same manner, and shall
be subject to the same conditions and limitations, as the benefit described in
Article III (if the Cessation Date occurs on or after the Officer’s Normal
Retirement Date) or in Article IV (if the Cessation Date occurs prior to the
Officer’s Normal Retirement Date but after the Officer’s eligibility for a
Supplemental Benefit under Article IV).

        5.2 Cessation of Disability. If the Officer becomes Disabled while
employed as a Company officer, but the Cessation Date occurs prior to the date
on which he or she would have been entitled to a Supplemental Benefit under
Paragraph 5.1, the period during which the Officer was Disabled shall be
included in the Officer’s period of Continuous Employment and Continuous SRP
Employment if (and only if):

    (a)        the Officer resumes full-time employment with the Company as a
Company officer within 30 days after the Cessation Date; and


    (b)        the Officer continues in such employment until he or she becomes
entitled to a Supplemental Benefit under Articles III, IV or VI.



ARTICLE VI
PRERETIREMENT DEATH BENEFIT

      6.1 Death Benefit.

    (a)        If the Officer dies prior to termination of his or her employment
with the Company and has five or more years of Continuous SRP Employment, a
death benefit shall be payable equal to 50% of the Officer’s Final Average
Earnings, reduced by the sum of:

    (i)        the monthly benefit that would have been payable to the Officer
from the qualified Pension Plan had he retired on the day preceding his death;


         plus

    (ii)        the monthly benefit that would have been payable to the Officer
from the nonqualified Pension Plan had he retired on the day preceding his
death;


         plus

    (iii)        the monthly amount of the Officer’s Prior Employer Benefit.


The death benefit payable under this Article VI shall be paid in the form
determined by the most recent election by the Officer pursuant to Paragraph
3.1(a) at least 12 months before the Officer’s Death. Benefits shall commence
within 60 days after the Officer’s death and shall be subject to the same
conditions and limitations as the applicable payment method described in
Paragraph 3.2 in (A) equal monthly installments ending when 144 monthly payments
have been made to the Officer’s Surviving Spouse (B) a single lump sum payment
calculated pursuant to Paragraph 3.1(d) or (C) annual installments for a period
up to ten years.

    (b)        For the purposes of Subparagraph (a), the monthly amount of the
Officer’s Prior Employer Benefit shall be determined, and shall be included in
the computation of the Surviving Spouse’s death benefit, in the sole and
absolute discretion of the Board of Directors.


ARTICLE VII
TERMINATION OF EMPLOYMENT OR LOSS OF POSITION

        7.1 Termination of Employment. If the Officer is discharged by the
Company for any reason, or if the Officer’s employment with the Company
terminates prior to the date the Officer becomes entitled to a Supplemental
Benefit under Articles III or IV for any reason other than the Officer’s death
or disability, the Officer (and his or her Surviving Spouse, Dependent Children,
or other beneficiaries) shall forfeit any and all rights to receive benefits
under this Agreement.

        7.2 Loss of Position as Officer. The Officer shall be eligible for
benefits under this Agreement only while holding the position of Company
officer. Except as otherwise provided in Article V (relating to Disability), if
the Officer ceases to hold such a position prior to the Officer’s termination of
employment, the Officer (and his or her Surviving Spouse, Dependent Children, or
other beneficiaries) shall forfeit any and all rights to receive benefits under
this Agreement unless the Officer retires under Article III or IV within 30 days
after the loss of such position.


ARTICLE VIII
FUNDING

        8.1 Unsecured Obligation. The Company’s obligations under this Agreement
are an unsecured promise to make benefit payments in the future, and nothing
herein shall be construed as giving the Officer or his or her beneficiaries any
right, title, interest or claim in or to any specific asset, fund, reserve,
account or property owned by the Company, or in which the Company has any right,
title or interest, either now or in the future. The rights of the Officer and
his or her beneficiaries to receive payments under this Agreement shall be
solely those of unsecured general creditors of the Company.

        8.2 “Rabbi” Trust. This Agreement is intended to be unfunded for the
purposes of the Internal Revenue Code and the Employee Retirement Income
Security Act of 1974, as amended. However, nothing in this Agreement shall
preclude the Company from establishing a trust (of the type commonly known as a
“rabbi trust”) to assist it in meeting its obligations under this Agreement. If
a rabbi trust was established with respect to the Officer’s Prior Agreements,
this Agreement shall be substituted for the Prior Agreements for all purposes of
such trust, and any reference in such trust to the Prior Agreements shall be
deemed to be a reference to this Agreement.


ARTICLE IX
ADMINISTRATION

        9.1 Administration and Interpretation. The Board of Directors has sole
and exclusive discretion to interpret the provisions of this Agreement, and any
such interpretation shall be final and binding upon the Officer unless it is
found by a court of competent jurisdiction to have been arbitrary and
capricious. The Board of Directors may adopt such rules and regulations relating
to the administration of this Agreement as it may deem necessary or advisable.

        9.2 Claims Procedure. If the Officer or the Officer’s beneficiary
(hereinafter referred to as a “Claimant”) is denied any benefit under this
Agreement, he or she may file a claim with the Board of Directors. The Board of
Directors shall notify the Claimant within 90 days of its allowance or denial of
the claim, unless the Claimant receives written notice from the Board of
Directors prior to the end of such 90 day period that special circumstances
require an extension of the time for decision, which extension shall not exceed
an additional 90 days. The notice of the Board of Directors’ decision shall be
in writing sent by mail to Claimant’s last known address and, if a denial of the
claim, shall contain:

    (a)               the specific reasons for the denial;

    (b)               specific references to pertinent provisions of this
Agreement on which the denial is based; and

    (c)               if applicable, a description of any additional information
or material necessary to perfect the claim, an explanation of why such
information or material is necessary and an explanation of the claim review
procedure.

      9.3 Review Procedure.

    (a)        A Claimant is entitled to request a review of any denial of his
or her claim for a benefit. The request for review must be submitted to the
Board of Directors in writing within 60 days of mailing of the notice of the
denial. Absent a request for review within the 60-day period, the claim will be
deemed to have been conclusively denied.

    (b)        The review shall be conducted by the Board of Directors, which
shall afford the Claimant a hearing and the opportunity to review all pertinent
documents and submit issues and comments orally and in writing. The Board of
Directors shall render a decision within 60 days after receipt of a request for
a review; provided, that in special circumstances (such as the necessity of
holding a hearing) the Board of Directors may extend the time for decision by
not more than 60 days upon written notice to the Claimant. The Claimant shall
receive written notice of the Board of Directors’ decision, together with
specific reasons for the decision and references to the pertinent provisions of
this Agreement, which form the basis for the decision.


ARTICLE X
AMENDMENT AND TERMINATION

        10.1 By the Parties. Except as provided in Paragraph 10.2, this
Agreement may not be amended or terminated except by a written instrument signed
by both parties.

        10.2 By the Company. At any time prior to the Officer’s termination of
employment with a right to receive benefit payments under this Agreement, this
Agreement may be terminated or amended by action of the Board of Directors in
its sole and absolute discretion, without any notice to or the consent or
approval of the Officer; provided, that:

    (a)        this Agreement may not be amended or terminated by the Board of
Directors unless a similar amendment or termination is made with respect to all
similar agreements between the Company and its Officers; and


    (b)        this Agreement may not be amended or terminated in a manner that
would reduce or impair the Officer’s right to receive payment of his or her
Accrued Benefit if the Officer subsequently retires under circumstances that
would have entitled the Officer to a benefit if this Agreement had not been
amended or terminated. For the purposes of this Subparagraph (b), the Officer’s
“Accrued Benefit” is an amount equal to one-fifteenth of the Supplemental
Benefit the Officer would have been entitled to receive at retirement if this
Agreement had not been amended or terminated, multiplied by the Officer’s years
of Continuous SRP Employment (up to a maximum of 15 years) on the date the
Agreement is amended or terminated


Subject to the foregoing, the right of the Board of Directors to amend or
terminate this Agreement shall include the absolute discretion to make any
amendment prospective or retroactive in application.


ARTICLE XI
RESTRICTIVE COVENANTS

        11.1 Restrictions. Notwithstanding anything in this Agreement to the
contrary, it is expressly agreed that all payments under this Agreement shall
terminate, and that the Company shall have no further obligation under this
Agreement, upon any violation of the provisions of Paragraphs 11.2 or 11.3.
Payments pursuant to this Agreement are intended to serve as consideration for
these restrictions. If the Officer received payments pursuant to Paragraph
3.1(a)(B) or (C) and violates Paragraph 11.2 or 11.3, the Officer shall repay to
the Company the portion of the benefits previously received which would have
been forfeited if the Officer had received payments pursuant to Paragraph
3.1(a)(A).

        11.2 Covenant Not to Compete. The restrictions of this paragraph apply
during the period ending on the second anniversary of the Officer’s termination
of employment with the Company and within the geographic area served by any
business of the Company in which the Officer was more than indirectly involved
on behalf of the Company (for a utility business, its regulated service
territory as authorized by the appropriate state agencies regulating utilities
with jurisdiction over the applicable business) (the “Company’s Operations”).
The Officer shall not accept employment with or become a consultant to, any
business that is in competition with the Company’s Operations (i) in any
capacity where confidential information learned by the Officer during employment
with the Company would reasonably be considered useful, or (ii) in any capacity
where customer relationships or goodwill developed by the Officer or conferred
by the Company on the Officer could reasonably be considered useful. The Officer
shall not become a partner or a shareholder in any business that is in
competition with the Company’s Operations, although the Officer may hold up to a
five percent interest in any company that is traded on the New York Stock
Exchange, American Stock Exchange or other national or over-the-counter exchange
without violating the provisions of this Paragraph 11.2. The Officer shall
terminate any such position within 30 days after notice from the Board of
Directors of the violation of this provision. The determination of the Board of
Directors as to whether a business is in competition with the Company’s
Operations and whether the competition is occurring in the geographic area
designated above shall be controlling for purposes of this Agreement.

        11.3 Confidentiality. During the Officer’s employment by the Company and
for a period of two years thereafter, the Officer shall hold in confidence and
not directly or indirectly disclose or use or copy or make lists of any
confidential information or proprietary data of the Company (including that of
the Company’s affiliates) under any circumstances where such information or data
is likely to be used in the geographic area subject to Paragraph 11.2, except to
the extent authorized in writing by the Board of Directors or required by any
court or administrative agency, other than to an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Officer of duties as an employee of the Company.
Confidential information shall not include any information known generally to
the public or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that of the
Company. All records, files, documents and materials, or copies thereof,
relating to the business of the Company which the Officer shall prepare, or use,
or come into contact with, shall be and remain the sole property of the Company
and shall be promptly returned to the Company upon termination of employment
with the Company.

        11.4 Reasonableness of Restrictions. The Officer agrees that the
restrictions set forth in this Article XI including, but not limited to, the
time period and the geographical area of such restrictions are fair and
reasonable and are reasonably required for the protection of the interests of
the Company and its affiliated companies. In the event that, notwithstanding the
foregoing, any of the provisions of this Article XI shall be held to be invalid
or unenforceable, the remaining provisions thereof shall nevertheless continue
to be valid and enforceable as though the invalid or unenforceable parts had not
been included. In the event that any provision of this Article XI relating to
the time period and/or the areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the time period and/or areas of restriction
deemed reasonable and enforceable by said court shall become and thereafter be
the maximum time period and/or areas.


ARTICLE XII
GENERAL PROVISIONS

        12.1 Assignability of Benefits. Neither the Officer nor his or her
beneficiaries shall have the power to transfer, assign, anticipate, mortgage or
otherwise encumber any right to receive a payment in advance of such payment,
and any attempted transfer, assignment, anticipation, mortgage or encumbrance
shall be void. No payment shall be subject to seizure for payment of public or
private debts, judgments, alimony or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise.

        12.2 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Wisconsin, except to the extent the
same are superseded by applicable federal law.

        12.3 Tax Withholding. The Company shall withhold all applicable income
and other taxes required on all payments under this Agreement.

        12.4 Counterparts. This Agreement may be signed in counterparts, which
together shall constitute written evidence of the complete agreement of the
parties.

        12.5 Headings. The headings in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

        IN WITNESS WHEREOF, the parties have hereto set their respective hands
on the day and year first above written.

  ___________________________________   [insert name]          
By_________________________________   Alliant Energy Corporation


SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
APPENDIX A

Prior Agreements:
None


SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
BENEFICIARY DESIGNATION
APPENDIX B

Officer Name:
___________________________________________________________________   (Please
Print)

In the event of my death, the following person(s) is (are) to receive any
benefits payable to my Beneficiary under the Alliant Energy Corporation
Supplemental Retirement Agreement.

Note: If more than one primary beneficiary is indicated, the benefits will be
split among them equally. If you desire to provide for a distribution of
benefits among primary beneficiaries on other than an equal basis, please attach
a sheet explaining the desired distribution in full detail. If the primary
beneficiary(ies) is (are) no longer living, the secondary beneficiary(ies) will
receive the benefits, in a similar manner as described above for the primary
beneficiary(ies).

PRIMARY BENEFICIARY  

--------------------------------------------------------------------------------

Last Name First Name M.I. Relationship  

--------------------------------------------------------------------------------

Street Address City State Zip Code

If a trust or other arrangement is the designated beneficiary, include name,
address and date of arrangement below:

--------------------------------------------------------------------------------

Name Address Date

  SECONDARY BENEFICIARIES  

--------------------------------------------------------------------------------

Last Name First Name M.I. Relationship  

--------------------------------------------------------------------------------

Street Address City State Zip Code  

--------------------------------------------------------------------------------

Last Name First Name M.I. Relationship  

--------------------------------------------------------------------------------

Street Address City State Zip Code

____ For additional beneficiaries, check here and attach additional sheet of
paper.

The beneficiary designation takes effect in accordance with the provisions of
the Plan. I reserve the right to rescind or change beneficiary designations at
any time prior to my death.

Received by Alliant Energy Corporation

--------------------------------------------------------------------------------

Date Officer Signature Date By